  Case 3:14-cr-03118-LAB Document 82 Filed 05/10/21 PageID.1652 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  CASE NO. 14cr3118-LAB
11
                                  Plaintiff,
12                                              ORDER DENYING MOTION FOR
                      vs.                       REDUCTION OF SENTENCE
13                                              [Dkt. 69]
     JOHN DOE,
14
                               Defendant.
15
16
17         In 2015, Defendant pled guilty to importation of methamphetamine in
18 violation of 21 U.S.C. §§ 952 and 960. The Court sentenced him to 180 months
19 in custody followed by 10 years of supervised release. Defendant has served
20 over 40% of his sentence and is projected to be released from Bureau of
21 Prisons (“BOP”) custody in 2027. He now moves for a reduction of sentence
22 under 18 U.S.C. § 3582(c)(1)(A), urging the Court to order his release or permit
23 him to serve the remainder of her sentence in home confinement principally
24 because his obesity is a risk factor for severe COVID-19 infection. (Dkt. 73.)
25         Under 18 U.S.C. § 3582(c)(1)(A), a court may grant a defendant’s motion
26 to modify his term of imprisonment only if the defendant first petitions the BOP
27 to file the motion on her behalf. The movant bears the burden of demonstrating
28 that she has made such a petition and that BOP has denied it. See United
                                          -1-                       17cr3955-LAB
  Case 3:14-cr-03118-LAB Document 82 Filed 05/10/21 PageID.1653 Page 2 of 2




 1 States v. Van Sickle, No. CR18-0250JLR, 2020 WL 2219496, at *3 (W.D.
 2 Wash. May 7, 2020) (collecting cases); see also U.S. v. Sprague, 135 F.3d
 3 1301, 1306-07 (9th Cir. 1998) (movant under § 3582(c) bears initial burden of
 4 demonstrating that sentence reduction is warranted). Administrative
 5 exhaustion “is generally required as a matter of preventing premature
 6 interference with agency processes, so that the agency may function efficiently
 7 and so that it may have any opportunity to correct its own errors, to afford the
 8 parties and the courts the benefit of its experience and expertise, and to
 9 compile a record which is adequate for judicial review.” Weinberger v. Salfi,
10 422 U.S. 749, 765 (1975); see also Woodford v. Ngo, 548 U.S. 81, 89 (2006).
11 Accordingly, not just any petition will satisfy this burden: a movant hasn’t
12 exhausted his administrative remedies unless the BOP has had an opportunity
13 to consider filing a motion on the same grounds that the movant ultimately
14 relies on. See, e.g., United States v. Valenta, 2020 WL 1689786 at *1 (W.D.
15 Pa. Apr. 7, 2020); United States v. Jenkins, 2020 WL 1872568 at *1 (D. Neb.
16 Apr. 14, 2020).
17       Defendant asked the warden to file a motion for compassionate release
18 on his behalf, citing his father’s ill-health and the need for Defendant to serve
19 as caregiver. (Dkt. 73-1 Ex. C.) This isn’t the same as seeking release due to
20 heightened COVID-19 risk due to obesity. His petition to the warden didn’t raise
21 the same ground for release as his motion does, and so Defendant has failed
22 to carry his burden to prove that he has met the exhaustion requirement of
23 18 U.S.C. § 3582(c)(1)(A). The Motion is DENIED WITHOUT PREJUDICE.
24         IT IS SO ORDERED.
25
26 Dated: May 10, 2021
27                                          Hon. Larry Alan Burns
                                            United States District Judge
28
                                         -2-                         17cr3955-LAB
